DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2021 has been entered.
The amendment filed on 05/14/2021 has been entered and fully considered.
Claims 1-13,17-30, and 33-35 are pending of which independent claims 1, 7, 17, 23, 26 and 33 are independent  and amended.
Allowable Subject Matter
Claims 1-13,17-30, and 33-35 (renumbered 1-30) are allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Applicant’s remarks submitted on 05/25/2021, along with the claim amendments have been fully considered and overcome the prior art of record. The cited prior art has been found to be the closest prior art, and the claims are therefore allowable based on the applicant’s amendments and remarks.

The prior art of record fails to teach a method and a user equipment (UE) for re-establishing a Radio Resource Control (RRC) connection between a UE and a target evolved NodeB (eNB) wherein the UE receives an RRC Connection Reestablishment message from the target eNB wherein the message includes a downlink (DL) authentication token calculated by a Mobility Management Entity (MME) using an integrity algorithm and a set of input parameters that includes a Non Access Stratum (NAS) integrity key and the UE further authenticating the received DL authentication token to a new token calculated by the UE using the integrity algorithm and the set of input parameters as substantially described in the independent claims 1 and 23.  These limitations, in combination with the remaining limitations of claims 1 and 23 are not taught nor suggested by the prior art of  record.
Dependent claims 2- 6 depend on independent claim 1 and the dependent claims are allowed for the same reasons as the parent claim 1. 
Dependent claims 24-25 depend on independent claim23 and the dependent claims are allowed for the same reasons as the parent claim 23. 
The prior art of record fails to teach a method and a user equipment (UE) for re-establishing a Radio Resource Control (RRC) connection between a UE and a target evolved NodeB (eNB) wherein the target eNB receives from a Mobility Management Entity (MME), a message including a downlink (DL) authentication token that was calculated by the MME using an integrity algorithm and a set of input parameters, wherein the set of input parameters includes a Non Access Stratum (NAS) integrity key and sending the message to the UE as substantially described in the independent 
	Dependent claims 8-13 depend on independent claim 7 and the dependent claims are allowed for the same reasons as the parent claim 7. 
	Dependent claims 27-30 depend on independent claim 26 and the dependent claims are allowed for the same reasons as the parent claim 26.
The prior art of record fails to teach a method and a user equipment (UE) for re-establishing a Radio Resource Control (RRC) connection between a UE and a target evolved NodeB (eNB) wherein the target eNB receives from a Mobility Management Entity (MME) a message including a calculated downlink (DL) authentication token wherein the DL authentication token was calculated by the MME using an integrity algorithm and a set of input paramters, wherein the set of input parameters includes a Non Access Stratum (NAS) integrity key input as substantially described in the independent claims 17 and 33.  These limitations, in combination with the remaining limitations of claims 17 and 33 are not taught nor suggested by the prior art of  record.
	Dependent claims 18-22 depend on independent claim 17 and the dependent claims are allowed for the same reasons as the parent claim 17. 
	Dependent claims 34-35 depend on independent claim 33 and the dependent claims are allowed for the same reasons as the parent claim 33.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046.  The examiner can normally be reached on Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.